OPINION — AG — **** SCHOOLS AUTHORIZED TO SHARE IN FUNDING TO "NORMAL SCHOOLS" **** THE PASSAGE OF HOUSE CONCURRENT RESOLUTION 1053 AND 1056 OF THE 33RD LEGISLATURE, FIRST SESSION, HAVE THE EFFECT OF EXPRESSING THE CURRENT INTENT OF THE LEGISLATURE TO HAVE CERTAIN INSTITUTIONS QUALIFY FOR SECTION 13 FUNDING, BUT DID NOT AMEND 70 O.S. 1970 Supp., 3904 [70-3904]. FURTHER, "SIMILAR STATE COLLEGES" MAY BECOME RECIPIENTS OF SECTION 13 FUNDING WHEN SUCH INSTITUTIONS ARE EITHER CREATED AS A NEW INSTITUTIONS OR ARE FUNCTIONALLY CHANGED, IT BEING THE AUTHORITY OF THE STATE REGENTS FOR HIGHER EDUCATION TO DETERMINE SUCH FUNCTIONAL CHANGE; AND WHEN ANY SUCH INSTITUTION BECOMES A "SIMILAR STATE COLLEGE" BY EITHER METHOD, THE PROVISION OF 70 O.S. 1970 Supp., 3904 [70-3904] AUTHORIZED A SHARING IN THE ONE THIRD ALLOCATIONS TO "NORMAL SCHOOLS". CITE: ARTICLE XI, SECTION 5, ARTICLE XI, SECTION 5, ARTICLE XIII-A, SECTION 2 /(LARRY FRENCH)